837 F.2d 476
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald Dale MOORE, Plaintiff-Appellant,v.LAKE COUNTY REGIONAL CORRECTIONAL FACILITY, et al.,Defendants-Appellees.
No. 87-5640.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1988.

Before MERRITT and RYAN, Circuit Judges, and JOHN W. PECK, Senior Judge.

ORDER

1
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff appeals from the district court's order dismissing his complaint filed under 42 U.S.C. Sec. 1983 as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Plaintiff alleges that the defendant prison officials and local postal service employees lost a letter containing a savings account passbook and withdrawal request which he attempted to mail to a Nashville bank.  However, the protections of the due process clause of the fourteenth amendment are not triggered by officials' conduct which is merely negligent.  Daniels v. Williams, 474 U.S. 327 (1986);  Davidson v. Cannon, 474 U.S. 344 (1986).  Therefore, plaintiff's loss is simply not actionable under 42 U.S.C. Sec. 1983, and the district court properly dismissed the complaint as frivolous.


3
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.